                   Case 19-12122-KG               Doc 28-1        Filed 09/30/19          Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

In re:                                                            )
                                                                  )         Chapter 11
FOREVER 21, INC., et al.,                                         )         Case No. 19-12122
                                                                  )         (Joint Administration Requested)
                                      Debtors.                    )

                               NOTICE OF APPEARANCE AND REQUEST
                               FOR SERVICE OF NOTICES AND PAPERS

         To:       The Clerk of the Above-Named Court

       Please enter my appearance as counsel for the Taubman Landlords,1 as Creditors, in the above-
named action. This appearance is intended solely for the purpose of receiving notices and it is not
intended that the filing of this appearance be deemed a submission to the jurisdiction of this Court.

        Request is hereby made, pursuant to Bankruptcy Rule 2002(g), that all notices required to be
electronically delivered and/or mailed to creditors under Bankruptcy Rule 2002 at the following
address:
                              Andrew S. Conway, Esq.
                              200 East Long Lake Road, Suite 300
                              Bloomfield Hills, Michigan 48304
                              Email address: aconway@taubman.com

Dated: September 30, 2019                                         Andrew S. Conway,
                                                                  Attorney for the Taubman Landlords

                                                         By:      /s/ Andrew S. Conway
                                                                  Andrew S. Conway, Esq.
                                                                  200 East Long Lake Road, Suite 300
                                                                  Bloomfield Hills, Michigan 48304
                                                                  (248) 258-7427 Phone
                                                                  Email address: aconway@taubman.com

1  The Taubman Landlords are the owners of certain regional retail shopping centers, which include the following: LaCienega
Partners Limited Partnership, commonly known as Beverly Center, located in Los Angeles, California; Taubman Cherry Creek
Shopping Center, L.L.C., commonly known as Cherry Creek Shopping Center, located in Denver, Colorado; City Creek Center
Associates LLC, commonly known as City Creek Center, located in Salt Lake City, Utah; Country Club Plaza JV LLC, commonly
known as Country Club Plaza, located in Kansas City Missouri; Dolphin Mall Associates LLC, commonly known as Dolphin Mall,
located in Miami, Florida; Fairfax Company of Virginia L.L.C., commonly known as Fair Oaks Mall, located in Fairfax, Virginia;
Taubman Auburn Hills Associates Limited Partnership, commonly known as Great Lakes Crossing Outlets, located in Auburn Hills,
Michigan; Green Hills Mall TRG LLC, commonly known as The Mall at Green Hills, located in Nashville, Tennessee; TRG IMP
LLC, commonly known as International Market Place, located in Honolulu, Hawaii; Tampa Westshore Associates Limited
Partnership, commonly known as International Plaza, located in Tampa, Florida; Short Hills Associates, L.L.C., commonly known
as The Mall at Short Hills, located in Millburn, New Jersey; Rich-Taubman Associates, commonly known as Stamford Town Center,
located in Stamford, Connecticut; Sunvalley Shopping Center LLC, commonly known as Sunvalley Shopping Center, located in
Concord, California; TVO Mall Owner LLC, commonly known as Twelve Oaks Mall, located in Novi, Michigan; TB Mall at UTC
LLC, commonly known as The Mall at University Town Center, located in Sarasota, Florida; and West Farms Mall, LLC, commonly
known as Westfarms, located in West Hartford, Connecticut.
                   Case 19-12122-KG               Doc 28-1        Filed 09/30/19          Page 2 of 6



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

In re:                                                            )
                                                                  )         Chapter 11
FOREVER 21, INC., et al.,                                         )         Case No. 19-12122
                                                                  )         (Joint Administration Requested)
                                      Debtors.                    )

                                         NOTICE OF FILING OF
                                     GENERAL POWER OF ATTORNEY

         To: Clerk of the Above-Named Court:

        Please take notice that the undersigned has been authorized to vote on any questions that may
be lawfully submitted to creditors of the debtors in the above-entitled case; to vote for a trustee of the
estate of the debtors and for a committee of creditors to execute in the name of the Taubman
Landlords1 (the “Claimants”), and on their behalf, and to file and prosecute, one or more proofs of
claim, any supplements of amendments to proofs of claims; to receive dividends; and in general to
perform any acts for the claimants in all matters arising in this case, pursuant to a General Power of
Attorney, dated August 2, 2018 (a copy of which is attached hereto as Exhibit A).




Dated: September 30, 2019                                         Andrew S. Conway,
                                                                  Attorney for the Taubman Landlords

                                                         By:      /s/ Andrew S. Conway
                                                                  Andrew S. Conway, Esq.
                                                                  200 East Long Lake Road, Suite 300
                                                                  Bloomfield Hills, Michigan 48304
                                                                  (248) 258-7427 Phone
                                                                  Email address: aconway@taubman.com

1  The Taubman Landlords are the owners of certain regional retail shopping centers, which include the following: LaCienega
Partners Limited Partnership, commonly known as Beverly Center, located in Los Angeles, California; Taubman Cherry Creek
Shopping Center, L.L.C., commonly known as Cherry Creek Shopping Center, located in Denver, Colorado; City Creek Center
Associates LLC, commonly known as City Creek Center, located in Salt Lake City, Utah; Country Club Plaza JV LLC, commonly
known as Country Club Plaza, located in Kansas City Missouri; Dolphin Mall Associates LLC, commonly known as Dolphin Mall,
located in Miami, Florida; Fairfax Company of Virginia L.L.C., commonly known as Fair Oaks Mall, located in Fairfax, Virginia;
Taubman Auburn Hills Associates Limited Partnership, commonly known as Great Lakes Crossing Outlets, located in Auburn Hills,
Michigan; Green Hills Mall TRG LLC, commonly known as The Mall at Green Hills, located in Nashville, Tennessee; TRG IMP
LLC, commonly known as International Market Place, located in Honolulu, Hawaii; Tampa Westshore Associates Limited
Partnership, commonly known as International Plaza, located in Tampa, Florida; Short Hills Associates, L.L.C., commonly known
as The Mall at Short Hills, located in Millburn, New Jersey; Rich-Taubman Associates, commonly known as Stamford Town Center,
located in Stamford, Connecticut; Sunvalley Shopping Center LLC, commonly known as Sunvalley Shopping Center, located in
Concord, California; TVO Mall Owner LLC, commonly known as Twelve Oaks Mall, located in Novi, Michigan; TB Mall at UTC
LLC, commonly known as The Mall at University Town Center, located in Sarasota, Florida; and West Farms Mall, LLC, commonly
known as Westfarms, located in West Hartford, Connecticut.
               Case 19-12122-KG           Doc 28-1   Filed 09/30/19      Page 3 of 6



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

In re:                                               )
                                                     )       Chapter 11
FOREVER 21, INC., et al.,                            )       Case No. 19-12122
                                                     )       (Joint Administration Requested)
                               Debtors.              )

                                   CERTIFICATE OF SERVICE

        Mona K. Jabr, being first duly sworn, deposes and says that she is an employee of The
Taubman Company, and that on September 30, 2019, she served a copy of the Notice of
Appearance and Request for Service of Notices and Papers, Notice of Filing of General Power
of Attorney, and this Certificate of Service via Notice of Electronic Filing and/or by enclosing the
papers in sealed envelopes with first-class postage fully prepaid and depositing the envelopes and
their contents in the United States mail, addressed as follows:

 Kirkland & Ellis LLP (New York)                     Office of the United States Trustee
 601 Lexington Avenue                                844 King Street
 New York, NY 10022                                  Suite 2207
 Phone: 212.446.4800                                 Wilmington, DE 19801
 Joshua A. Sussberg, P.C.
 Aparna Yenamandra

 Kirkland & Ellis LLP (Chicago)
 300 North LaSalle Street
 Chicago, IL 60654
 Phone: 312.862.2000
 Anup Sathy, P.C.

 Pachulski Stang Ziehl & Jones LLP
 919 North Market Street, 17th Floor
 P.O. Box 8705
 Wilmington, DE 19899-8705
 Phone: 302.652.4100
 Laura Davis Jones
 James E. O’Neill
 Timothy P. Cairns

                                                     /s/ Mona K. Jabr
                                                     Mona K. Jabr
Subscribed and sworn to before me,
on this 30th day of September, 2019.
/s/ Deann Lynett Iloncai
Deann Lynett Iloncai, Notary Public
Lapeer County, Michigan
My Commission Expires: 03/23/2021
Acting in Oakland County, Michigan
               Case 19-12122-KG         Doc 28-1          Filed 09/30/19    Page 4 of 6



                                            EXHIBIT A

                              GENERAL POWER OF ATTORNEY

       To:     Andrew S. Conway, Esq.
               200 East Long Lake Road
               Suite 300
               Bloomfield Hills, Michigan 48304

        The undersigned, on behalf of The Taubman Company LLC, d/b/a The Taubman Company,
the managing agent for the “Taubman Landlords” (see attached list), hereby authorizes you as
attorney in fact for the Taubman Landlords and with full power of substitution, to vote on any question
that may be lawfully submitted to creditors of the debtor in any bankruptcy action in which any of the
Taubman Landlords are creditors; to vote for a trustee of the estate of the debtor and for a committee
of creditors; to execute in the name of the Taubman Landlords and on each of their behalf, and to file
and prosecute, one or more proofs of claim, any supplements of amendments to proofs of claims; to
receive dividends; and in general to perform any act for any of the Taubman Landlords in any
bankruptcy action in which any of the Taubman Landlords are creditors.

Dated: August 2, 2018
                                               The Taubman Company LLC,
                                               a Delaware limited liability company, as
                                               Managing Agent for the Taubman Landlords

                                               By:        /s/
                                                          Chris B. Heaphy

                                               Its:       Executive Vice President, General Counsel
                                                          and Secretary


                                     ACKNOWLEDGMENT

       Acknowledged before me on August 2, 2018, by Chris B. Heaphy, who states that he is the
Executive Vice President, General Counsel and Secretary of The Taubman Company LLC, d/b/a The
Taubman Company, the Managing Agent for the Taubman Landlords, and is authorized to execute
this Power of Attorney on behalf of the Taubman Landlords.

                                                          /s/
                                                          Mona K. Jabr
                                                          Notary Public, Oakland County, Michigan
                                                          My commission expires: May 4, 2023
                                                          Acting in Oakland County, Michigan




                                                      1
             Case 19-12122-KG          Doc 28-1   Filed 09/30/19    Page 5 of 6



                                 TAUBMAN LANDLORDS

Landlord                                                Center Name

La Cienega Partners Limited Partnership,                Beverly Center
a Delaware limited partnership                          Los Angeles, California

Charleston Center LLC,                                  Charleston Place
a Delaware limited liability company                    Charleston, South Carolina

Taubman-Cherry Creek Limited Partnership,               Olde Cherry Creek
a Colorado limited partnership                          Denver, Colorado

Taubman-Cherry Creek Shopping Center L.L.C.,            Cherry Creek
a Delaware limited liability company                    Denver, Colorado

City Creek Center Associates LLC,                       City Creek Center
a Delaware limited liability company                    Salt Lake City, Utah

Country Club Plaza JV LLC,                              Country Club Plaza
a Delaware limited liability company                    Kansas City, Missouri

Dolphin Mall Associates LLC,                            Dolphin Mall
a Delaware limited liability company                    Miami, Florida

El Paseo Village LLC,                                   El Paseo Village
a Delaware limited liability company                    Palm Desert, California

Fairfax Company of Virginia L.L.C.,                     Fair Oaks
a Virginia limited liability company                    Fairfax, Virginia

The Gardens on El Paseo LLC,                            The Gardens on El Paseo
a Delaware limited liability company                    Palm Desert, California

Taubman Auburn Hills Associates Limited                 Great Lakes Crossing Outlets
Partnership, a Delaware limited partnership             Auburn Hills, Michigan

Green Hills Mall TRG LLC,                               The Mall at Green Hills
a Delaware limited liability company                    Nashville, Tennessee

TRG IMP LLC                                             International Market Place
a Delaware limited liability company                    Honolulu, Hawaii

Tampa Westshore Associates Limited Partnership,         International Plaza
a Delaware limited partnership                          Tampa, Florida



                                              2
             Case 19-12122-KG          Doc 28-1   Filed 09/30/19   Page 6 of 6



Landlord                                               Center Name

Plaza Internacional Puerto Rico LLC,                   The Mall of San Juan
a Puerto Rico limited liability company                San Juan, Puerto Rico

Short Hills Associates, L.L.C.,                        The Mall at Short Hills
a Delaware limited liability company                   Millburn, New Jersey

Rich-Taubman Associates,                               Stamford Town Center
a Connecticut general partnership                      Stamford, Connecticut

SunValley Shopping Center LLC,                         SunValley
a Delaware limited liability company                   Concord, California

TVO Mall Owner LLC,                                    Twelve Oaks Mall
a Michigan limited liability company                   Novi, Michigan

TB Mall at UTC LLC,                                    The Mall at University Town Center
a Delaware limited liability company                   Sarasota, Florida

West Farms Mall, LLC,                                  Westfarms Mall
a Delaware limited liability company                   West Hartford/Farmington,
                                                       Connecticut




                                              3
